796




  OFFICE    OF THE ATTORNEY            GENERAL    OF    TEXAS
                              AUSTIN




                    OpinlOB HO. O-19
                    Ret Should a tra




            Ilo are in reo                          ter of rooeat date,
relqusetfng tha oplnlon                             at, touohing the
lbeve qUOStiOB.
                                                 a-l, VOEBOB’B  ABBO-
                                                  he. ) tau .c. 8..
                                                  bus“ 8rnroum8t




                                              thin the limita
                                              towns or subur-

              seotfoa 8s of this aat        PXWIO~~W   fh* amud
llosnoo    foes for the reglrtration         of Protor %U608*
             The firet   paragraph       of your lotter     read8 an
Hon. HcxmrGarrison, Jr.,         Pug8 8


f OllowS a
             “Ia    riew of the faot   t&t   w8 are hava   a
            of oo@aints
     nrrc;ber                    about travel bureau auto-
     niobilesoperatingwithcut regulationor wapon-
     mibillty and osrrying   paeuongore for hire be-
     twaen lnoorporstea   tawne and oltlea, we are aek-
     Imthat 9ou pleuse Rive ua an opinion on whs-
     ther or not a travel bureau oehlola,hauling
     paase.y:orrrfor hire, should ba ohargsa  Sor the
     motor bus llceneeend the seatingtax a8 provia-
     8a in t3eotions6 aa 8a of xo~ss Rill 6, chtip.
     fs, p. 178, General mm~seoond       iiiilt3a
                                                3tmion,
     rorty-first       18f&Whtme."

           The queetIona8 subtittedis h9pothetIoalto a
greut cxtent ta whleh we axe unable to give a oate&orlcal
antn90rg flante&lg, it is a questionof feat &B to whe-
ther a travel bureau,or un9 individu61,flnz or oorpora-
tion, operatedmotor vehicle6wIthIn the purvIow of the
above statute. CertaInl9if a 'xotor*ehIole ia operated
by a travel bureau in tramporting  persona In the gamer
set out in the atatute for aonpensatlon or hire, whether
over flrsa routes or otherwiie,it should be ohargedfor
the caotor.bur lloeme as provided ia the above sot. It
sill lIkewIsebe subjeotto other rsgulatorpstattites    per-
tainingto the operationof motor vehioleo In such rcanuer.
The taots alone ecrnreeolvo the question.
          lfowill gladly render 9ou a full opinion touohlr&
the ratter Lf 9cu doala to subnit'to ua addlticnalfaoto
perteitingtbcroto.




ZCPJ
   IA%       APPROVEDm      23, 1940


             j$@J&w
             A     ORXEY GENERAL '03 TEXAS